           Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 1 of 6




August 26, 2019
                                                                                       Jonathan R. Barr
                                                                                       direct dial: 202.861.1534
                                                                                       jbarr@bakerlaw.com
VIA ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     United States v. Christopher Collins, et al., No. 18-cr-567 (VSB) (S.D.N.Y.) – Statement
        of Defendants’ Position Regarding Superseding Indictment (ECF No. 107)

Dear Judge Broderick:

        We write on behalf of our client, defendant Christopher Collins, as well as the other
defendants in the above-referenced matter, Cameron Collins and Stephen Zarsky (collectively, the
“Defendants”), and submit this letter pursuant to the Court’s order during the August 7, 2019
telephonic status conference (the “August 7 Teleconference”). Two discovery motions are
currently pending: Defendants’ Motion for the Production of Brady and Rule 16 Material, ECF
No. 64 (the “Brady and Rule 16 Discovery Motion”); and Congressman Collins’ Motion to Compel
Limited Production of Materials Bearing on the Speech or Debate Clause of the Constitution, ECF
No. 62 (the “Speech or Debate Discovery Motion”).1 The Superseding Indictment filed on August
6, 2019 does not affect the requested relief and does not obviate the need for immediate disclosure
of the requested materials and information. Defendants respectfully request that the Court grant
the motions as a necessary threshold step in advance of substantive pre-trial motion practice.

       Below, we address the three questions raised by the Court during the August 7
Teleconference: (i) how, if at all, does the filing of the Superseding Indictment affect the pending
discovery motions; (ii) do the Grand Jury materials produced by the Government on August 7,
2019 contain anything protected by the Speech or Debate Clause of the United States Constitution;




1
 Defendants’ third discovery motion, ECF No. 59, requesting a bill of particulars was denied by the Court in an oral
ruling on May 3, 2019.
           Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 2 of 6
Honorable Vernon S. Broderick
August 26, 2019
Page 2

and (iii) if the Speech or Debate Clause is implicated, are the issues such that any decision on the
pending motion would be entitled to immediate appeal.2

The Superseding Indictment Does Not Impact The Brady and Rule 16 Discovery Motion

         As an initial matter, the Superseding Indictment has absolutely no bearing on the relief
sought in the Brady and Rule 16 Discovery Motion, which requests that the Court order the
Government to produce three discrete categories of information: (i) Brady material and
information within the possession, custody, or control of the SEC; (ii) Brady and Rule 16 material
contained in devices and accounts belonging to then-termed co-conspirators CC-1, CC-2, CC-3,
CC-5, and CC-6 (now referred to as “Individuals”); and (iii) the full notes and FBI 302s for two
individuals who have made exculpatory statements. In fact, in its letter to the Court regarding the
Superseding Indictment, the Government specifically stated it “presently anticipates offering” at
trial statements made by Individuals-3, -5, and -6 as well as unidentified Congressional staffers.
See Gov’t Letter to Court, ECF No. 108 at 2 (Aug. 6, 2019) (“Gov’t Aug. 6 Letter”).3 Timely
disclosure of any Brady, Rule 16, or Giglio material, including the full statements made by
Congressional staffers, is imperative.

The Speech or Debate Issues Remain Outstanding

        The Speech or Debate Discovery Motion presently before the Court seeks only a limited
disclosure of discrete information that generally falls into three categories: (i) the ESI obtained as
a result of the execution of search warrants for the email accounts or devices of Congressional
staffers;4 (ii) statements or testimony of staff; and (iii) any testimony before, or materials shown
to, the Grand Jury related to the Office of Congressional Ethics (“OCE”) or Committee on Ethics
investigations. See ECF No. 63 at 24; ECF No. 72 at 1. As explained in the Speech or Debate
Discovery Motion, fulsome disclosure is necessary—well in advance of trial and prior to the filing
of substantive motions—to enable Congressman Collins to fully protect his legislative rights and
to allow the Court to consider the entire context when fashioning an appropriate remedy. ECF No.
63 at 1-2. This is inherently a two-step process, as evidenced by the bifurcated motion schedule
set by the Court. ECF No. 63 at 24-27; Tr. 24:12-17 (Dec. 18, 2018) (“So you can actually see the

2
  As an administrative note, Defendants observe that the Court’s calendar has September 5 and September 6, 2019,
set aside for an evidentiary hearing on what were expected to be substantive motions. Should the Court require live
testimony or further argument on the pending Discovery Motions, Defendants respectfully propose the morning of
September 6.
3
  On June 14, 2019, the Government advised that it “is in possession of non-responsive iCloud data for CC-5 [but]
CC-5 has declined, through counsel, to consent to further review of this data by either the Government or the
defendants.” ECF No. 104 at 2. Defendants’ position, see ECF No. 106 at 2, is that it is surprising that CC-5, who is
a Government cooperator who has entered into a non-prosecution agreement with the Government, is the only
alleged co-conspirator to have refused consent. The Government appears to be in the dubious position of arguing
that it is unable to comply with its discovery obligations because: (1) it does not legally possess material it
physically possesses; and (2) its cooperating witness refuses to allow it to produce that same material to Defendants.
This issue is fully briefed.
4
  One staff member has provided consent for the Government to produce the contents of accounts which were seized
by warrant. The Government provided those materials on February 26, 2019. The Government has otherwise
represented that it provided in discovery all communications from current or former staffers that were produced in
response to compulsory process or identified as responsive to a search warrant.
          Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 3 of 6
Honorable Vernon S. Broderick
August 26, 2019
Page 3

statements and the parties can give their relative position about if there are any statements whether
or not they fit within the rubric of speech or debate and the like. That, I think, makes sense, so we
can deal with the discovery issue first.”).

        The first two categories of Speech or Debate discovery sought by Congressman Collins are
completely unaffected by the recently-returned Superseding Indictment. As set forth in the Speech
or Debate Discovery Motion, Congressman Collins is entitled to review the contents of the ESI
seized from his staffers in order to identify the materials covered by the Speech or Debate Clause
and determine whether to seek suppression of the search warrant returns. Similarly, the
Government should be ordered to produce all statements or testimony obtained from
Congressional staff so that Congressman Collins can determine the extent to which those
statements were obtained improperly. This is necessary to allow Congressman Collins to file
substantive motions and seek further relief sufficiently in advance of trial. This need is only
magnified by the Government’s representation that it desires to shield the true scope of the
impermissibly gathered evidence until a motion in limine. That is effectively a request that the
Congressman be prevented from seeking relief from the Court during substantive motion practice.

        Further, only the third category of materials sought in the Speech or Debate Discovery
Motion concerns Grand Jury materials. This limited request for production of testimony and
documents presented to the Grand Jury concerning the OCE or Committee on Ethics investigations
should be granted notwithstanding the Government’s transparent attempt to shield these materials
from scrutiny. Prior to August 6, 2019, the Government insisted that inspection of Grand Jury
minutes and materials was not permissible and should not be allowed. Indeed, the Government
posited that traditional notions of grand jury secrecy stand as the beginning and end of the
analysis.5 Yet, as it relates to the Superseding Indictment, the Government disclosed the Grand
Jury minutes and materials sua sponte and without restriction. The contradiction in the
Government’s approach here is stark. The Government’s recent actions demonstrate that it has
abandoned any argument about grand jury secrecy concerns standing in the way of producing the
material requested. Moreover, in its letter accompanying the Superseding Indictment, the
Government clearly stated that it “anticipates offering” at trial “evidence regarding the OCE
investigation” and plans to file a motion in limine concerning such evidence at an unspecified date
in advance of trial. Gov’t Aug. 6 Letter at 2. There is no reason why these materials should not be
produced as soon as possible so that the issues can be fully litigated, and potentially appealed.

       Having reviewed the Grand Jury materials related to the Superseding Indictment that were
produced by the Government on August 7, 2019, Congressman Collins does not contend that they

5
  This position did not prevent the Government from informing the SEC which defendants it was going to indict and
with what charges, in apparent violation of Fed. R. Crim. P. 6(e) and providing even more evidence of the joint
investigation by the Government and the SEC. Tr. 55:1-8 (May 3, 2019) (“When we went into that meeting, no
decisions had been made about wh[om] to charge and with what. When we came out of that meeting, the decisions
had been made. No one from the SEC was present. No one from the SEC was on the phone. At the end of that, we
communicated to the SEC the decision that had been made, but we didn’t ask for their input. We didn't ask for their
approval. Then we drafted an indictment. . . .) (emphasis added). See In re Grand Jury Investigation (Lance), 610
F.2d 202 (5th Cir. 1980); In re Sealed Case, No. 99-3091, 192 F.3d 995, 1003 (D.C. Cir. 1999); United States v.
Rosen, 471 F. Supp. 2d 651, 656 (E.D. Va. 2007) (stating that Rule 6(e) is implicated if the matters disclosed
concern details of a grand jury’s future proceedings).
           Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 4 of 6
Honorable Vernon S. Broderick
August 26, 2019
Page 4

contain anything protected by the Speech or Debate Clause.6 Nevertheless, existing Speech or
Debate violations remain. As noted in the Congressman’s opening memorandum, ECF No. 63,
there are two distinct violations: the Government took investigative steps that infringed upon the
Legislature’s constitutional protections; and the Government charged this case by interjecting
matters which the Constitution places squarely and solely within the jurisdiction of Congress. The
Superseding Indictment does nothing to remediate the first violation. See Br. of the U.S. House of
Representatives as Amicus Curiae in Support of Neither Party, ECF No. 80 at 5 (“House Amicus
Br.”) (“Contrary to what the Justice Department argues here, the Speech or Debate Clause is
properly interpreted to provide a privilege of non-disclosure.”). See also SEC v. Comm. on Ways
and Means of the U.S. House of Representatives, 161 F. Supp. 3d 199, 209 (S.D.N.Y. 2015); Brown
& Williamson Tobacco Corp. v. Williams, 62 F.3d 408, 417 (D.C. Cir. 1995) (“We do not perceive
a difference in the vigor with which the privilege protects against compelling a congressman’s
testimony as opposed to the protection it provides against suit.”); House Amicus Br. at 12 n.8
(collecting cases and noting that district courts in at least seven other circuits agree).

        What is more, some of the actual warrant applications, supported by the sworn declaration
of FBI Special Agent Nicolas Anderson and submitted by the Government, rely on
communications among Congressional staff as a basis for probable cause. See ECF No. 63 at 11-
12. Notably, the only live witness testifying before the Grand Jury that returned the Superseding
Indictment was also SA Anderson. Likewise, the prosecution team continues to be staffed by
members of the U.S. Attorney’s Office who oversaw the violations in the first place and clearly
furthered the investigation with material gained from interviews with Congressional staffers. See
ECF No. 63 at 11-17. Without doubt, the investigation and prosecution has been, and continues to
be, furthered by significant intrusions on the Speech or Debate privilege. This is impermissible.
United States v. Rayburn House Office Building, 497 F.3d 654, 662 (D.C. Cir. 2007), cert. denied,
552 U.S. 1295 (2008) (review of privileged documents by any executive agent represents the type
of intrusion on the legislative branch that the non-disclosure prong of the Speech or Debate
privilege prohibits).

       Where the entire proceeding is so fundamentally blighted by these constitutional violations,
and compounded by the Government’s continued reliance on protected materials, issuance of the
Superseding Indictment does nothing to ‘un-ring’ the proverbial bell. The Government’s abrupt
about-face, this late in the process, is both telling and troubling. As detailed in the Speech or Debate
Discovery Motion, counsel for Congressman Collins repeatedly urged the Government to use
caution and avoid infringing upon the constitutional protection. Instead, the Government
proceeded brashly and the resulting activities—and violations—are apparent on their face and

6
  They do, however, contain other objectionable materials. An indictment or information must be “a plain, concise,
and definite statement of the essential facts constituting the offense charged . . . .” Fed. R. Crim. P. 7(c)(1)
(emphasis added). Surplusage is frowned upon. Fed. R. Crim. P. 7(d) and Cmte. Note (1944) (“This rule introduces
a means of protecting the defendant against immaterial or irrelevant allegations in an indictment or information.”).
Yet, the Government continues to insist on parading the fact that one defendant is a Congressman, see, e.g.,
Superseding Indictment ¶3, despite that fact’s wholesale irrelevance to the issues in this case. That the Government
continues to treat this defendant differently in this case is reason for pause. Why, if the alleged conduct is “personal
criminal conduct,” ECF No. 69 at 31, does the Government insist on drawing attention to Congressman Collins’
status as a Member? See also Tr. 14:22-23 (Oct. 11, 2018) (lamenting that Congressman Collins had been “on
television declaring his innocence”).
         Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 5 of 6
Honorable Vernon S. Broderick
August 26, 2019
Page 5

detailed at length in Congressman Collins’ moving papers. To be clear, the Government’s
Superseding Indictment maneuver is telling and troubling because it is a tacit admission that a
violation occurred and it is a thin, eleventh-hour attempt to sidestep the consequences of that
violation by suggesting that they did nothing wrong. For these reasons, the Government’s
justification for the Superseding Indictment rings hollow: that is, the modifications are merely “an
effort to avoid unnecessary pretrial litigation,” while it continues to “vigorously dispute
Congressman Collins’s claim that the Original Indictment was tainted,” Gov’t Aug. 6 Letter at 2.

        Further, the Government’s tardy and unconvincing pivot falters for another reason. In May,
the Government was clear that it “is relying on [evidence concerning the OCE]. We are relying on
it. We put it in the indictment because we are relying on it. At trial, we will rely on it.” Tr. at 56:9-
14 (May 10, 2019). The Government recently reinforced this point: “the Government presently
anticipates offering, among other things, testimony of congressional staffers . . . [and] evidence
regarding the OCE investigation . . . .” Gov’t Aug. 6 Letter at 2 (emphasis added).

         The Government continues to advance the untenable position that it can obtain material in
violation of the Speech or Debate Clause; maintain, use, review, and rely on that material without
restriction; and in the future support its case-in-chief with that same information. This is
fundamentally inconsistent as a matter of law and common sense with a privilege that the Supreme
Court has found to be “absolute.” Eastland v. United States Servicemen’s Fund, 421 U.S. 491, 502
(1975). Resolution of the Speech or Debate issues at this juncture therefore remains critically
important.

Resolution of the Discovery Motions Will Allow for Timely Filing of Substantive Motions, Avoid
Unnecessary Delay, and Accommodate Congressman Collins’ Inherent Right to Appellate Review

         Any decision bearing on the Speech or Debate Clause is entitled to immediate appeal. See
House Amicus Br. at 2 n.3 (“Given the absolute nature of the Speech or Debate Clause and its
critical importance to our system of government, courts have held repeatedly that adverse Speech
or Debate rulings are immediately appealable.”) (citing Helstoski v. Meanor, 442 U.S. 500, 508
(1979); Gravel v. United States, 408 U.S. 606, 608 & n.1 (1972)).

        Here, the Government has not changed how it intends to prove its case. The latest maneuver
is simply an attempt to shield its violations of the Speech or Debate Clause from any serious
scrutiny. This disturbing strategy strikes at the heart of the constitutional protections afforded by
the Speech or Debate Clause. Indeed, what the Government fails to recognize is that a core purpose
of the protection is the avoidance of exposure to improper questioning. Waiting until after trial—
particularly where the Government has made no secret about its desire to use protected material—
would subject Congressman Collins to precisely the exposure that the Clause forbids. See
Helstoski, 442 U.S. at 508 (“[I]f a Member is to avoid exposure to [being questioned for acts done
in either House] and thereby enjoy the full protection of the Clause, his . . . challenge . . . must be
reviewable before . . . exposure [to the questioning] occurs.” (quoting Abney v. United States, 431
U.S. 651, 662 (1977)).

       The Government’s reliance on United States v. McDade, 28 F.3d 283 (3d Cir. 1994) is
unavailing. While the Government cherry-picks narrow dicta regarding the collateral order
         Case 1:18-cr-00567-VSB Document 112 Filed 08/26/19 Page 6 of 6
Honorable Vernon S. Broderick
August 26, 2019
Page 6

doctrine, the Second Circuit has been significantly more clear: “The opportunity for intimidation
by the prosecutors of the Executive Branch would be reduced by the knowledge that prosecutions
encountering valid legal defenses will be promptly terminated by appellate courts before any trial
has occurred.” United States v. Myers, 635 F.2d 932, 936 (2d Cir. 1980) (emphasis added). See
also United States v. Hollywood Motor Car Co., 458 U.S. 263, 266 (1982) (“[I]n Helstoski . . . we
held that a United States Congressman could have taken an interlocutory appeal in a criminal case
to assert the immunity conferred upon him by the Speech or Debate Clause . . . [t]he right protected
by the Clause would have been lost if the appeal had been postponed.”); United States v.
Culbertson, 598 F.3d 40, 46 (2d Cir. 2010) (“The third category of criminal cases in which
immediate appeal has been allowed are those cases in which the Speech or Debate Clause right is
raised and resolved before trial. Orders resolving the right ‘not to be questioned’ regarding
legislative activities . . . ‘are truly final and collateral, and the asserted rights in all three cases
would be irretrievably lost if review were postponed until trial is completed.’” (quoting Flanagan
v. United States, 465 U.S. 259, 266 (1984)); United States v. Kolter, 71 F.3d 425, 430 (D.C. Cir.
1995) (“[T]he district court’s resolution of a congressman’s claim that his impending trial would
violate his rights under the speech or debate clause is subject to immediate appeal lest that
constitutional right be lost merely by requiring him to stand trial, regardless of the outcome.”).
Sleight of hand by the Government cannot somehow preclude appellate scrutiny of its approach to
and tactics employed in this prosecution.

       Delaying presentation of these issues until a motion in limine is inefficient and improper
where the right to an interlocutory appeal is firm. Determination of the discovery motions,
followed by appropriate substantive motions, should not be delayed. This is all the more
appropriate if there is “no ‘there’ there at all,” Tr. at 14:3 (Dec. 11, 2018), and the Government
has nothing to fear from transparency.

Conclusion

        The Government continues to desperately oppose relief that, at bottom, merely requests
disclosure and visibility. The Government should be required to turn over the limited information
sought in the pending discovery motions as a necessary prerequisite to substantive, pre-trial motion
practice. Without the requested disclosure, Defendants are left in the dark and unable to adequately
seek remediation, crippling their right to mount a vigorous defense. The Superseding Indictment
does not obviate the issues raised in the pending, meritorious discovery motions.

Sincerely,



Jonathan R. Barr


cc: All Counsel of Record (via ECF)
